Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the adapter is configured to use negative and positive voltage levels with amplitude values that cannot be generated on the data line by the battery-powered electric vehicle, in order to make contact with the in-cable control box”. However, claim 12, from which claim 14 depends recites “charging battery-powered electric vehicles” (plural) and not a specific battery-powered electric vehicle. Applicant is therefore claiming a specific negative limitation of a specific vehicle, for which there is no antecedent basis. It is also unclear how Applicant can claim the adapter is for “charging battery-powered electric vehicles” in general, and then claim a specific inability of a particular vehicle.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashigawa et al. US PGPUB 2014/0035527.
Regarding claim 1, Hayashigawa discloses a method for communication between an external computer [fig. 10, computer 430, fig. 8, computer 360/364] and a charging cable having an in-cable control box [fig. 10, cable 115 with control box 216; fig. 8, cable 115 with controller 216 (fig. 4; par. 63)] for charging battery-powered electric vehicles [figs. 1, 4 & 9-10] the method comprising the following steps:
providing the charging cable with a data line for communicating with the vehicle [figs. 8 & 10 , data is communicated from the charging cable 115 to the vehicle 109 over lines 109 and 111; par. 59];

sending data for the in-cable control box of the charging cable from the computer to the hardware interface [par. 70, sending data from computer 430 to the CPU 217 of the control box (i.e. to “upload a latest revision of firmware”); pars. 63 & 75, sending data from computer 360/364 to interface 356/368], modulated to a signal of the data line by the hardware interface and transmitting the data to the in-cable control box of the charging cable [pars. 60, 63 & 69-72, data sent on the lines 209/211 is modulated], while sending data for the computer from the in-cable control box of the charging cable through the signal of the data line being converted by the hardware interface and sent to the computer [pars. 63, 69-72]; and 
sending the data from the in-cable control box of the charging cable from the in-cable control box of the charging cable to the computer, modulated by modifying a pulse width of the signal of the data line and sent to the hardware interface which forwards the data to the computer [pars. 60, 63, 69-72 & 75, data sent on the lines 209/211 is pulse modulated, when sent from the controller 216 it is sent through interface 415 to computer 430 or through interface 356/358 to computer 360/364].
Regarding claim 2, Hayashigawa discloses which further comprises exchanging data between the hardware interface and the computer by using a serial interface, and converting the data sent from the hardware interface to a serial protocol [fig. 10, USB interface 425; pars. 69-70].
Regarding claim 3, Hayashigawa discloses which further comprises using the hardware interface to modulate the data sent from the computer to the in-cable control box of the charging cable by modifying a voltage level of the signal of the data line [pars. 60 & 68-69; the microprocessor uses analog circuitry to sense voltage changes imposed on the voltage line 209 which is used for communicating with the interface 415, thus the interface 415 modifies voltage levels to communicate the information from USB interface 425].
Regarding claim 5, Hayashigawa discloses performing a calculation for converting data sent from the in-cable control box of the charging cable to the computer by the hardware interface by measuring the pulse width and time sequence of the signal of the data line [pars. 60-61; communication is performed on 209 using pulse modulation via the duty cycle, thus, the width and time sequence of pulses is measured].
Regarding claim 7, Hayashigawa discloses using a plurality of different pulse widths for modulating the pulse width of the signal of the data line [pars. 60-61, modulating the pulse duty cycle, thus a plurality of pulse widths], and using a plurality of different voltage levels for modifying the voltage level in order to increase a data transfer rate of the data exchange [pars. 60-61, the voltage is changed between at least two levels, i.e. at least between 0 and digital high (i.e. 5 V)].
Regarding claim 10, Hayashigawa discloses including data for fault diagnosis and operating statistics in the data sent from the in-cable control box of the charging cable to the computer [pars. 70-75; diagnostic information, historical information can be downloaded from the controller 216 to the computer 360/364/430].
Regarding claim 11, Hayashigawa discloses including software updates for the in-cable control box of the charging cable in the data sent from the computer to the in-cable control box of the charging cable [par. 70].
Regarding claim 12, Hayashigawa discloses an adapter implementing a hardware interface for communication between an external computer and a charging cable [figs. 8 & 10, interface 425/356/358 enables communicating between charging cable 105 and computer 360/364/430] having an in-cable control box [figs. 7 & 10, control box 216] for charging battery-powered electric vehicles according to claim 1 [see the rejection of claim 1; figs. 1, 8 and 10], the adapter comprising:
a vehicle connector being plugged into a vehicle coupling of the in-cable control box [figs. 1, 3 & 8; EVSE docking connector 105 connecting to vehicle 109 via vehicle port 107 (par. 47)]; 
a USB connector connecting the adapter to the computer [fig. 10, USB interface 425 connects adapter 425 to computer 430]; and 
a microcontroller configured to carry out a data exchange between the computer and the in-cable control box of the charging cable through a serial interface [fig. 10, CPU 217 enables the exchange of information between the cable 115, the USB interface 425 and the computer 430; pars. 69-70].
Hayashigawa does not explicitly disclose the vehicle connector and the plugging of the vehicle connector to the vehicle couple being compliant with (“according to”) IEC 62196-2.
However, Harper discloses a vehicle charging system wherein the vehicle connector and the plugging of the vehicle connector to the vehicle couple are compliant with (“according to”) IEC 62196-2 [figs. 1 & 4; pars. 25, 27, 29 and 47-48].
KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, Hayashigawa discloses wherein said serial interface is a USB interface [fig. 10, CPU 217 enables the exchange of information between the cable 115, the USB interface 425 and the computer 430; pars. 69-70].
Regarding claim 14, Hayashigawa discloses a further vehicle coupling connected to the battery-powered electric vehicle for charging the battery-powered electric vehicle simultaneously with data exchange with the computer through the interface [par. 75; data exchange occurs between the controller 216 and the computer 360/364 while the vehicle is charging; the cable 115 includes the first vehicle coupling 209 for data exchange as well as a further vehicle coupling 202-1 and 204-1 for power exchange (par. 49)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. US PGPUB 2014/0035527 in view of Haines et al. US PGPUB 2011/0216451.
Regarding claim 4, Hayashigawa does not explicitly disclose modifying the voltage level by amplitude shift keying.
However, Haines discloses a communication system for a vehicle charging system [abs.; fig. 1] which modifies the voltage level by amplitude shift keying.
 [pars. 58-59, 88-89, when the controller of the vehicle wishes to return information to the processor 126 of the charging station 10 (pars. 58-59, fig. 1), the response signal can modify the “positive amplitude and/or the negative amplitude to communicate certain electric vehicle conditions”].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayashigawa to further include modifying the voltage level by amplitude shift keying for the purpose of allowing two way communication over a single control pilot line, as taught by Haines (pars. 88-89 & 222), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Hayashigawa does not explicitly disclose simultaneously modulating the pulse width of the signal of the data line and modifying the voltage level to make the data exchange bidirectional and duplex-capable.
such as phase or amplitude modulation) can be used when encoding the signal from the station 10 the vehicle 162, either frequency modulation or phase modulation would result in the pulse width being modified, even if it is not PWM, per se; at the same time, the EV modulates the amplitude of the square wave when it wants to send its information, thus a bidirectioinal and duplex-capable control pilot 160].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayashigawa to further include simultaneously modulating the pulse width of the signal of the data line and modifying the voltage level to make the data exchange bidirectional and duplex-capable for the purpose of allowing two way communication over a single control pilot line, as taught by Haines (pars. 88-89 & 222). 
Regarding claim 8, Hayashigawa discloses modifying only a part of the voltage level for sending data from the computer to the in- cable control box of the charging cable [pars. 59, 63, 69 & 75; the voltage is modified on line 209, 211 is a “neutral” line, thus is not modified], in order to allow a data exchange between the in-cable control box of the charging cable and the computer in parallel with a process of charging the 
Hayashigawa does not explicitly disclose modifying only a negative part of the voltage level for sending data.
However, Haines discloses a communication system for a vehicle charging system [abs.; fig. 1] which modifies only a negative part of the voltage level for sending data [pars. 58-59, 88-89, when the controller of the vehicle wishes to return information to the processor 126 of the charging station 10 (pars. 58-59, fig. 1), the response signal can modify the “positive amplitude and/or the negative amplitude to communicate certain electric vehicle conditions”].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayashigawa to further include modifying only a negative part of the voltage level for sending data for the purpose of allowing two way communication over a single control pilot line, as taught by Haines (pars. 88-89 & 222). 
Regarding claim 9, Hayashigawa does not explicitly disclose time-delaying the modification of the negative voltage level to permit the modified voltage levels to fit into a low phase of a PWM signal, thereby increasing a data transfer rate of the data exchange.
However, Haines as applied in claim 8 discloses time-delaying the modification of the negative voltage level to permit the modified voltage levels to fit into a low phase of a PWM signal, thereby increasing a data transfer rate of the data exchange [pars. 88-89, only the positive or only the low amplitude (“positive amplitude and/or the negative amplitude”) can be modified to encode EV conditions, thus when using the negative .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashigawa et al. US PGPUB 2014/0035527 in view of Jefferies et al. US PGPUB 2016/0121736.
Regarding claim 15, Hayashigawa discloses the in-cable control box [see rejection of claim 1].
Hayashigawa does not explicitly disclose wherein the adapter is configured to use negative and positive voltage levels with amplitude values that cannot be generated on the data line by the battery-powered electric vehicle, in order to make contact.
However, Jefferies discloses a vehicle battery charging system wherein the adapter is configured to use negative and positive voltage levels with amplitude values that cannot be generated on the data line by the battery-powered electric vehicle, in order to make contact [fig. 1; adaptor 102 has a circuit 200 which uses voltages of +12 and -12V on the control pilot, which Applicant alleges are voltages that cannot be generated on the data line by the battery-powered electric vehicle (paragraph [0022] of Applicant’s specification as published)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hayashigawa to further include wherein the adapter is configured to use negative and positive voltage levels with amplitude values that cannot be generated on the data line by the battery-powered electric vehicle, in order to make contact for the purpose of complying with the SAE J1772 standard, as taught by Jefferies (par. 30), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859